
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.33


THIRD AMENDMENT TO LEASE

    This THIRD AMENDMENT TO LEASE (this "Amendment") is dated as of this 27th
day of March, 2001 by and between GRAND/ROEBLING INVESTMENT COMPANY, a
California limited partnership ("Landlord") and TULARIK INC., a Delaware
corporation ("Tenant").

RECITALS

    A.  Landlord and Shaman Pharmaceuticals, Inc. ("Shaman") entered into that
certain Industrial Lease Agreement dated January 1, 1993, as first amended by
that certain letter agreement dated July 20, 1993 and as amended a second time
by that certain First (sic) Amendment to Lease Agreement dated April 29, 1994
(collectively, the "Lease") for premises located in the City of South San
Francisco, County of San Mateo, State of California, commonly known as 333
Roebling Road, 213 East Grand Avenue, 217 East Grand Avenue, and 317 Roebling
Road ("Premises"); and

    B.  Pursuant to an Assignment of Lease executed on or about March 20, 2001,
Shaman assigned the Lease to Tenant in accordance with that certain Stipulation
Regarding Assumption and Assignment of Debtor's Lease filed on March 20, 2001
with, and approved by order of, the United States Bankruptcy Court, Northern
District of California, San Francisco Division (the "Stipulation"); and

    C.  Landlord and Tenant now desire to amend the Lease according to the terms
and conditions set forth herein and in the Stipulation. Capitalized terms used
in this Amendment and not otherwise defined shall have the meanings assigned to
them in the Lease.

AGREEMENT

    NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

    1.  Term. Tenant hereby exercises Option #1 to extend the Term of the Lease
pursuant to Section 2.02 of the Lease and Landlord accepts such exercise,
notwithstanding anything to the contrary contained in the Lease. Accordingly,
the Term Expiration Date is hereby extended from February 28, 2003 to
February 28, 2008. The period of time from the original Term Expiration Date of
February 28, 2003, through the new Term Expiration Date of February 28, 2008 is
referred to herein as the "First Extension Period," provided that the First
Extension Period shall be deemed part of the Term for all purposes under the
Lease.  If Tenant timely exercises Option #2, the period of time between
March 1, 2008 and February 28, 2013 shall be referred to as the "Second
Extension Period."

    2.  Rent for Extension Period. Notwithstanding anything to the contrary
contained in the Lease, the Base Rent for the First Extension Period shall be
$250,000 per month for March 1, 2003 through February 28, 2004. On March 1, 2004
and on each anniversary thereafter during the First Extension Period, the Base
Rent shall be increased at a rate of three percent (3%) per annum compounded
annually.

    3.  Annual Option Period Base Rent. Section 3.03 shall not apply to Option
#2. Notwithstanding anything to the contrary contained in the Lease, the Annual
Base Rent for the each year of the Second Extension Period (including the first
year thereof) shall be calculated pursuant to Section 3.02 of the Lease,
provided that each annual increase shall not exceed five percent (5%).

    4.  Security Deposit. Pursuant to the Stipulation, Shaman forfeited the
Security Deposit previously deposited by Shaman under the Lease and Tenant has
deposited the amount of $128,080 as a replacement Security Deposit under the
Lease. Such amount shall be held by Landlord in accordance with Article 5 of the
Lease.

1

--------------------------------------------------------------------------------

    5.  Deferred Maintenance. Pursuant to the terms of the Lease, on or before
February 28, 2003, Tenant shall correct (using plans, specifications and
contractors reasonably approved by Landlord) the deferred maintenance items at
the Premises identified on Schedule 1 attached hereto (the "Deferred
Maintenance"). In the event that the costs incurred by Tenant for the Deferred
Maintenance exceed $100,000, Tenant shall have the right to apply the Deferred
Amount (as defined in the Stipulation) towards the payment of such costs. Tenant
shall have no responsibility for performing any pre-existing Deferred
Maintenance to the extent it costs more than $100,000 plus the Deferred Amount.
Any repairs or replacements to the Deferred Maintenance items listed on
Schedule 1 which first become necessary after the date of this Amendment shall
be the responsibility of Tenant pursuant to the terms of the Lease.

    6.  217 Grand Avenue. Prior to February 28, 2008, Tenant shall repair the
interior of the building located at 217 Grand Avenue (the "217 Grand Space") to
a usable and habitable condition pursuant to plans and specifications approved
by Landlord, which approval shall not be unreasonably withheld, delayed or
conditioned. Tenant may repair the 217 Grand Space to laboratory space, office
or administrative space or a mixture of those types of spaces and warehouse
space. Tenant's repairs to the 217 Grand Space shall otherwise be carried out in
accordance with the terms of the Lease.

    7.  Assignment and Subletting. Section 10.02(d) shall be deleted from the
Lease effective February 28, 2003.

    8.  Alterations. Notwithstanding anything to the contrary contained in
Section 8.01 of the Lease, Tenant shall have the right to make Alterations which
change the use of any Building to be laboratory space, office or administrative
space or a mixture of those types of spaces or to any use allowed by
Section 6.01 of the Lease.

    8.1 The amount "Ten Thousand Dollars ($10,000)" in the first sentence of
Section 8.01 is hereby deleted and replaced with "One Hundred Thousand Dollars
($100,000)."

    8.2 Section 8.02 of the Lease is hereby amended by adding the following new
provisions to the end thereof:

    Notwithstanding anything to the contrary herein:

    (a) Tenant shall not be required to remove any alterations or additions
made, constructed or installed after the date of this Amendment for which Tenant
has obtained Landlord's consent unless Landlord has indicated, at the time of
granting such consent, that such removal will be required; and

    (b) The following provision shall apply only to the building located at 333
Roebling Road and to the building located at 217 East Grand Avenue and then only
if Tenant has timely exercised Option #2 and the Lease has not been terminated
prior to the expiration of the Second Extension Period as a result of Tenant's
default thereunder: Tenant shall be entitled to remove, at any time, its
furniture, trade fixtures, and other personal property in said buildings
(including the following items and items of a similar nature: portable cold
rooms (even though connected to the building plumbing system), modular cage
washing machine(s), casework, casework accessories, fume hoods, autoclaves,
warehouse racks, parts racks, proprietary research equipment, movable unattached
lunch room and office furnishings and equipment, telecommunications and data
equipment (other than cabling), machine shop tools and portable equipment,
portable glass wash equipment and machines and equipment used to produce
Tenant's products), provided Tenant repairs any damage caused by such removal.

    (c) The following provision shall apply only to the building located at 213
East Grand Avenue and to the building located at 317 Roebling Road: Tenant shall
be entitled to remove at any time its furniture, trade fixtures and other
personal property from said buildings. For

2

--------------------------------------------------------------------------------

purposes of this subparagraph (c), trade fixtures shall include additional
equipment or components installed in the buildings by Tenant after the date of
this Amendment but shall not include any equipment or components installed by
Tenant which replace equipment or components existing in the buildings on the
date of this Amendment (it being the intent of the parties with regard to such
buildings that at the expiration of the Term, Tenant surrender the same level of
equipment or components as existed on the date of this Amendment). Tenant shall
repair any damage caused by the removal of such additional equipment or
components.

    (d) Landlord waives any and all rights, title and interest Landlord now has,
or hereafter may have, whether statutory or otherwise, to Tenant's inventory,
equipment, furnishings, trade fixtures, books and records, and personal
property, located at the Premises (including the items listed in the immediately
preceding subparagraphs (b) and (c) which are removable by Tenant) (singly
and/or collectively, the "Collateral"). Landlord acknowledges that Landlord has
no lien, right, claim, interest or title in or to the Collateral. Landlord
further agrees that Tenant have the right, at its discretion, to mortgage,
pledge, hypothecate or grant a security interest in the Collateral as security
for its obligations under any equipment lease or other financing arrangement
related to the conduct of Tenant's business at the Premises. The Collateral
shall not become the property of Landlord or a part of the realty no matter how
affixed to the Premises and may be removed by Tenant or any equipment lessors at
any time and from time to time during the entire term of this Lease in
accordance with the immediately preceding subparagraphs (b) and (c). Tenant
shall promptly repair any damage caused by the removal of such property, whether
effected by Tenant or equipment lessors. Upon request, Landlord agrees to
execute a standard Landlord's Waiver allowing a lender or equipment lessor
access to the Premises for removal of the Collateral.

    9.  Signage. Tenant shall be entitled to install illuminated building
signage on the exterior of each of the Buildings at Tenant's sole cost and
expense, subject to the provisions of Section 9.02 of the Lease.

    10. Subordination. The following is hereby added to the end of the first
sentence of Section 28.01: "; provided, however, that subordination of this
Lease to any mortgage or deed of trust placed on the Premises after the Term
Commencement Date is conditioned upon Holder (as defined below) recognizing
Tenant's rights under this Lease and agreeing not to disturb Tenant's possession
of the Premises so long as Tenant is not in default hereunder."

    11. Ratification. The Lease, as amended by this Amendment, is hereby
ratified by Landlord and Tenant and Landlord and Tenant hereby agree that the
Lease, as so amended, shall continue in full force and effect.

    12. Miscellaneous.

    (a) Voluntary Agreement. The parties have read this Amendment and on the
advice of counsel they have freely and voluntarily entered into this Amendment.

    (b) Counterparts. This Amendment may be signed in two or more counterparts.
When at least one such counterpart has been signed by each party, this Amendment
shall be deemed to have been fully executed, each counterpart shall be deemed to
be an original, and all counterparts shall be deemed to be one and the same
agreement.

3

--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of
the date first written above.

    LANDLORD:
 
 
GRAND / ROEBLING INVESTMENT COMPANY,
a California limited partnership
 
 
By:
 
/s/ J. STANLEY MATTISON   

--------------------------------------------------------------------------------

J. Stanley Mattison
 
 
TENANT:
 
 
TULARIK INC.,
a Delaware corporation
 
 
By:
 
/s/ WILLIAM J. RIEFLIN   

--------------------------------------------------------------------------------

    Name:   William J. Rieflin

--------------------------------------------------------------------------------

    Its:   Executive Vice President

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

SCHEDULE 1

Deferred Maintenance

    1.  Approximately 100,000 square feet of paved driveways and parking areas
exist at the Property, which Shaman has never maintained. There is extensive
asphalt cracking, alligatoring and numerous potholes.

    2.  Curbed landscaped areas need replanting, irrigation system needs
maintenance, broken curbs need replacement and repair.

    3.  Heating, ventilating and air-conditioning equipment at 213 East Grand,
317 Roebling Road and 333 Roebling Road buildings require maintenance and
repair.

As soon as reasonably acceptable, Landlord shall provide Tenant with sufficient
detail regarding the above-listed items for Tenant to complete the necessary
repairs and replacements.

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.33

